ORDER

PER CURIAM.
AND NOW, this 2nd day of June, 2014, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Whether the Superior Court erred in not following In re Adoption of S.P., [616 Pa. 309] 47 A.3d 817 (Pa.2012).
(2) Whether the Superior Court erred in requiring an additional element for the termination of parental rights under 23 Pa.C.S.A. § 2511(a)(2); namely, that reasonable efforts must be made to assist a parent despite the court finding that the parent is incapable of parenting and cannot remedy the incapacity.
The issues will be SUBMITTED on briefs and the matter expedited in accordance with the Rules of Appellate Procedure governing Children’s fast track appeals.